Appeal from so much of an order of the Domestic Relations Court of the City of New York, Family Court Division, Queens County, as directs respondent to pay to appellant, his former wife, $15 a week for the support of their two infant children. Order modified by increasing the award from $15 to $20 a week. As so modified, order unanimously affirmed, without costs. In our opinion, the children’s needs and respondent’s earnings warrant the increase. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.